Citation Nr: 1608475	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-37 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to an evaluation in excess of 10 percent for anxiety disorder.

(The issues of entitlement to service connection for malaria, hepatitis, arthritis, angina, arrhythmia, type II diabetes mellitus, a skin condition of the legs, ischemic heart disease, a respiratory disorder and sleep apnea, as well as a claim of entitlement to a total disability rating based upon individual unemployability, are addressed in a separate decision under a separate docket number).


REPRESENTATION

Veteran represented by:	Fernando V. Narvaez, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, with service in the Republic of Vietnam from December 1966 to December 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2008 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge, L. M. Barnard, in February 2010.  A transcript of the hearing is associated with the claims file.  The Veteran was represented by the Disabled American Veterans at that time.  Additional records suggested that the Veteran had retained a private attorney.  The Veteran was sent a letter in April 2011 requesting clarification regarding his representation but incorrectly identified the private attorney by the Veteran's name.  This letter indicated that if the Veteran failed to respond the issues would be remanded in order for the Veteran to be provided the opportunity to have a new hearing that included representation by the private attorney.  The Veteran did not directly respond to that letter, but did submit a VA Form 21-22a (Appointment of Individual as Claimant's Representative) signed by himself and his current private attorney, Fernando V. Narvaez, Esq.

In July 2011, the Board remanded this case for a Travel Board hearing.  Thereafter, the Veteran testified at a Travel Board hearing before Veterans Law Judge, J. A. Markey, in May 2012.  At that time, he was represented by his current private attorney.  A transcript of the hearing is also associated with the claims file.

VA law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the Court held that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  The transcript of the May 2012 hearing shows that the Veteran was made aware of this and that he waived his right to be heard by a third VLJ assigned to the Board panel.

In January 2013, the Board - represented by a panel of three VLJs - remanded these claims to the AOJ for further evidentiary development.

After the January 2013 remand, VLJ J. A. Markey became unavailable to participate in the appeal.  Thus, the Veteran has now only presented testimony before the undersigned Acting VLJ.  This appeal, therefore, now reverts to single judge decision.

The record on appeal includes documents stored in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Notably, Virtual VA contains June 2013 VA examination reports as well as some VA clinic records which are not located in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection - Hypertension

The Veteran is seeking to establish his entitlement to service connection for hypertension.  In January 2013, the Board remanded this claim to obtain opinion as to whether the Veteran's hypertension was caused by active service and/or aggravated by service-connected anxiety disorder.  At that time, the record included a November 2008 statement of a VA certified physician's assistant that read, "I would agree that [the Veteran's] anxiety can cause exacerbations of elevated blood pressure."  But see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (temporary or intermittent flare-ups of a disability are not sufficient to be considered aggravation unless the underlying condition, not just the symptoms, worsened).  

A June 2013 VA examiner found that it was less likely than not that the Veteran's hypertension was attributable to his anxiety disorder.  In so doing, the examiner explained the physiology of hypertension and stated that "[e]motional disorders such as anxiety can cause transient elevations in blood pressure [BP] but cannot cause hypertension (HTN)."  Unfortunately, this examiner failed to provide an adequate opinion on the aggravation component of the theory of entitlement to service connection on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (holding that phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  This examination report, therefore, must be returned as inadequate for rating purposes. 

The Board observes that the Veteran's representative has raised a theory that the Veteran's hypertension has been caused and/or aggravated by malaria treated in service.  A separate Board decision grants service connection for malaria.  On remand, the examiner is requested to address whether the Veteran's current hypertension is related to the in-service treatment for syphilis and malaria.

The Board also observes that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam during the Vietnam War.  See 38 C.F.R. § 3.307(a)(6).  A report from The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  However, the Secretary has found no association between hypertension and exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  Here, the Veteran has informed VA that he does not seek to establish his entitlement to service connection for hypertension on a theory as due to herbicide exposure.  See VA Form 21-4138 received December 2009.

The Board further observes that, at a July 2015 Board hearing, the Veteran's attorney argued that medical literature demonstrated a causal relationship between malaria and hypertension.  On remand, the AOJ should send the Veteran VCAA notice of the criteria for establishing service connection on a secondary basis, and invite the Veteran and his attorney to submit evidence demonstrating a causal relationship between malaria and hypertension.

Initial Rating - Anxiety Disorder

The Veteran is also seeking a higher initial rating for his service connected anxiety disorder.  In January 2013, the Board remanded this case for additional examination as the evidence of record suggested a possible increased severity of disability since his last VA psychiatric examination of record that had been performed in July 2009.  See, e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination).

The Veteran underwent VA psychiatric examination in June 2013 wherein he endorsed symptoms of anxiety, nervousness, restlessness, easy fatigue, concentration difficulty, irritability, sleep disturbance and excessive worrying.  However, he did not treat his symptoms with medication.  His mental status examination was unremarkable except for recalling 2 out of 3 objects with delayed recall.  The examiner assigned a Global Assessment of Function Score (GAF) of 65.

The Veteran's attorney subsequently submitted VA clinic records which includes the Veteran's January 2015 report of symptoms which had "worsened over the past few years."  He reported for the first time some suicidal thoughts.  His mental status examination was significant for a Montreal Cognitive Assessment (MoCA) score of 25/30 with loss of one point for copying, one point for language, one point for abstraction and two points for word recall.  The clinician assigned a GAF score of 55.  The Veteran was prescribed psychotropic medications.  In February 2015, the Veteran was noted to have rambling speech.

Thus, the evidence since the last VA examination in June 2013 reflects additional symptoms not previously demonstrated by the Veteran and a 10 point reduction in his GAF score.  The Board must once again defer adjudication of the initial rating claim for anxiety disorder for a contemporaneous examination in light of the evidence of a potential increased severity of disability.  

Accordingly, the case is REMANDED for the following action:
 
1.  Send the Veteran notice of the criteria for establishing service connected on a secondary basis.  Additionally, invite the Veteran and his attorney to submit evidence demonstrating a causal relationship between malaria and hypertension.

2.  Associate with the claims folder records of the Veteran's VA treatment since August 2015.

3.  Return the claims folder to the June 2013 VA hypertension examiner for an addendum opinion.  The claims folder contents, both VBMS and Virtual VA, must be made available to, and reviewed by, the examiner. 

      a.  The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension is attributable to the Veteran's active service, to include his hospitalization for syphilis and malaria.

      b.  The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that hypertension has been caused and/or aggravated beyond the normal progress of the disorder by the Veteran's service-connected anxiety disorder and/or malaria.

The examiner should provide reasons for the opinion. The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA mental health examination to determine the current severity of his anxiety disorder.  The claims folder contents, both VBMS and Virtual VA, should be available to the examiner and reviewed in conjunction with the examination.  The report should set forth all objective findings regarding the Veteran's psychiatric condition, particularly the current severity of symptoms and their effect, if any, on his employability.  The examiner should specifically discuss whether the lay and/or medical evidence reflects a worsening of the Veteran's anxiety disorder at any time since September 2007 and, if so, identify the time period(s) demonstrating an increased severity of disability.  

5.  If a benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

